UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-7562


BRIAN ELLIS VALBERT,

                       Plaintiff – Appellant,

          v.

SOUTH CAROLINA DEPARTMENT OF MENTAL HEALTH; GAYLAN SANDERS,
Mr.; HAROLD ALEXANDER, Mr.; PEGGY WADMAN, Dr.,

                       Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. R. Bryan Harwell, District Judge.
(9:12-cv-01973-RBH)


Submitted:   December 19, 2013             Decided:   December 24, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian Ellis Valbert, Appellant Pro Se. James E. Parham, Jr.,
Irmo, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Brian Ellis Valbert appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief   on    his    42   U.S.C.   § 1983   (2006)   complaint.       We   have

reviewed the record and find no reversible error.               Accordingly,

we   affirm     for   the     reasons   stated   by   the   district    court.

Valbert v.      South       Carolina    Dep’t    of   Mental   Health,       No.

9:12-cv-01973-RBH (D.S.C. Aug. 20, 2013).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                       AFFIRMED




                                        2